Citation Nr: 0301821	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1964 to January 1970, with less than 3 months 
service in the Republic of Vietnam.  He was awarded the 
Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a statement of February 2002, the veteran's representative 
asserted on his behalf a claim of entitlement to service 
connection for meningitis.  That claim is referred to the RO 
for appropriate action.

Also, in a rating decision in February 2002, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for astrocytoma, claimed as a result of exposure 
to herbicides.  In April 2002, the Board received from the 
veteran's representative a copy of a notice of disagreement 
via facsimile transmittal directed to the RO and dated in 
February 2002.  

Since it is unclear from the record whether a notice of 
disagreement as to this issue was actually received by the RO 
following certification of this appeal to the Board in March 
2002, the matter is referred to the RO for appropriate 
action, including issuance of a statement of the case in the 
event the notice of disagreement was received by the RO and 
such action has not been accomplished.  38 C.F.R. § 19.26 
(2002).  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(proper course of action for the Board is to remand a pending 
notice of disagreement) and Beryle v. Brown, 9 Vet. App. 24, 
28 (1996) (notice of disagreement must be presented to RO 
personnel).




FINDING OF FACT

PTSD is primarily manifested by sleep disturbance, 
nightmares, and social isolation; the disability is 
productive of no more than mild impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to his claim which the RO 
has not obtained and considered.  The RO notified the veteran 
of the legal requirements to establish entitlement to the 
benefit which the veteran is seeking.  Specifically, in an 
August 2001 letter, the RO notified the veteran that he 
should identify any health care providers who had treated him 
for a service connected disability and that he might submit 
statements by other individuals describing his mental 
disability symptoms.  

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

As pertinent to PTSD evaluations, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), and a general formula for rating 
mental disorders, provide that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

The veteran's DD Form 214 shows that he had 2 months and 23 
days of foreign or sea service, with service in the Republic 
of Vietnam.  In a stressor statement received in May 1998, 
the veteran described his stressful experiences while serving 
on a Navy boat in Vietnamese waters near Cambodia.  His 
experiences included being the target of enemy fire and 
seeing wounded and dead Vietnamese persons.  His time in 
Vietnam was cut short when he was granted compassionate leave 
due to the illness of his father.

The record reveals that, in 1985, the veteran was diagnosed 
with a malignant brain tumor for which he underwent surgery 
and radiation treatment.  The record also shows that, in 
September 1998, the veteran had a cerebral vascular accident 
(stroke) and that he has residual left-sided weakness.  The 
veteran has work experience as a professional photographer, 
but is currently unemployed and receiving disability benefits 
from the Social Security Administration in addition to VA 
compensation.  Service connection is not in effect for 
residuals of a malignant brain tumor or for residuals of a 
stroke.

With regard to the veteran's non-service connected 
disabilities, VA treatment records show that he remains under 
care for neurological deficits related to a history of a 
malignant brain tumor and a stroke.  VA outpatient treatment 
show that: in January 1999, at a primary care clinic, it was 
noted that the veteran felt depressed, especially at night; 
in July 1999, his main residual deficit was noted to be left-
sided ataxia; in November 1999, a nurse practitioner noted 
that the veteran thought that his depression was getting a 
little worse and that he had previously been getting 
treatment for PTSD but was not currently being treated for 
that disorder; in December 1999, he was attending a 
depression management class at the psychology service; in May 
2000, he was attending an anger management skills class at 
the social work service; and, in July 2000, it was noted that 
he had worsening balance and coordination; an MRI of his 
brain in July 2000 showed cerebellar atrophy, most likely 
acquired; and, in September 2001, he complained of recurring 
dizziness.

At a VA psychiatric examination in April 1999, the veteran 
complained that he had depression, couldn't stay asleep, and 
was socially isolated.  He stated that his complaints had 
been present since he was in Vietnam and had become 
progressive in the last few years.  He stated that he slept 
an average of six to seven hours per night but that on some 
nights he could not get to sleep at all.  He stated that he 
was awakened about every other night by nightmares.  He had 
recurrent nightmares about a wounded Vietnamese woman and 
about a Vietnamese soldier who had his head blown off near 
him.  The veteran stated that he had no close friends and was 
largely confined to his home.  He stated that he was 
irritable and got angry very easily.  The examiner noted the 
veteran's history of brain cancer surgery in 1985 and of poor 
balance following a stroke in 1998.  

On mental status examination, the veteran entered the room 
leaning heavily on a cane; he exhibited very poor balance and 
almost fell down entering the room.  He was somewhat 
disheveled and stared down at the floor away from the 
examiner.  He was somewhat obsessive in his thoughts and had 
to be redirected on several occasions.  He did not appear 
tense or agitated.  He was non-spontaneous but responded very 
well to direct questions with short answers in a somewhat 
rambling and circumstantial manner.  He was coherent and 
goal-directed.  No hallucinations or delusions were elicited.  
His mood was depressed and his affect was flattened.  He was 
fully oriented but only remembered one of three non-related 
words after three minutes.  

The impressions on Axis I were PTSD, mild, and dementia, mild 
to moderately severe.  The impression on Axis II was 
personality disorder, not otherwise specified.  Stressors on 
Axis IV were noted to be moderately severe neurological 
problems and lack of social support.  The Global Assessment 
of Functioning (GAF) score was 45 to 50.  (The GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 45 to 50 denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.)  
The examiner commented that the veteran's symptoms met the 
criteria for a diagnosis of PTSD.  The veteran described 
life-threatening stressors, and was having intrusive 
thoughts, social isolation, and poor control of aggressive 
impulses.

The July 1999 rating decision under appeal granted service 
connection for PTSD and assigned a disability evaluation of 
50 percent.  

In August 1999, the veteran was evaluated by T. S. G., MD, a 
private psychiatrist.  She noted his history of stressors in 
Vietnam.  The veteran stated that he had gotten steadily 
worse since returning home.  He stated that he had been 
unable to maintain relationships due to his temper.  He felt 
that the neurological effects of his stroke in 1998 were 
getting worse.  He had work experience as a freelance 
photographer.  He was divorced from his wife and stated that 
he "ran her off."  He stated that he dreaded being around a 
lot of people.  

On mental status examination, the veteran walked with a cane 
and had slowed speech and low eye contact.  He was 
cooperative.  His mood was euthymic.  He was alert.  His 
intelligence appeared to be above average.  His thoughts were 
logical and goal-oriented.  He said that he startled easily 
and it bothered him to be around people.  He complained of 
sleep disturbance and waking up often.  He stated that he had 
some flashbacks of sounds and smells of Vietnam.  He said 
that he had considered suicide but not seriously.  The 
diagnosis on Axis I was PTSD.  Stressors on Axis IV were 
health status and lack of social support.  Dr. T. S. G. 
assigned a GAF score of 40, which denotes some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

On a VA psychiatric examination in November 1999, the veteran 
stated that his PTSD-like symptoms did not interfere with his 
work as a photographer from 1970 to 1997, but his symptoms 
gradually became worse in 1994-1995.  He received no 
treatment for PTSD from VA or any private doctor from 1970 to 
1999.  He was now attending a PTSD support group.  He had 
sleep disturbance with multiple awakenings for which his VA 
primary care physician had prescribed Sertraline.  His 
primary disability was residuals of hemiparesis caused by a 
stroke in 1998.  On mental status examination, he walked with 
a cane and had great difficulty maintaining his balance due 
to his residual hemiparesis.  He had no hallucinations, 
delusions, or suicidal or homicidal ideation.  He had sleep 
disturbance and nightmares.  He did not endorse any symptoms 
related to intrusive thinking or flashbacks.  His basic 
disability at the time of the examination was because of his 
neurological symptoms rather than related to PTSD.  The 
examiner stated that the report by Dr. T. S. G. did not shed 
much light on the veteran's current symptoms.  The examiner 
found that the veteran's symptoms had not increased in 
severity since the VA examination in April 1999.  The 
diagnosis on Axis I was PTSD, mild.  Stressors on Axis IV 
were: neurological impairment; hemiparesis; disturbance of 
gait and balance; need to walk with a cane; problems with 
gait; and problems with support system.  The examiner 
assigned a GAF score of 50.

Upon consideration of the competent medical evidence of 
record, the Board notes that two VA psychiatric examiners 
found that the veteran's PTSD is mild.  They assigned GAF 
scores denoting serious overall psychiatric impairment, which 
includes an apparent depressive reaction by the veteran to 
having had a malignant brain tumor, a stroke, and continuing 
residual ataxia, loss of balance, and loss of coordination.  
The veteran's principal psychiatric symptom is sleep 
disturbance, to include recurrent nightmares of experiences 
in Vietnam.  He also has irritability and social isolation.  

The VA examiners and the private physician have reported that 
the veteran has symptoms indicative of impairment at the 50 
percent level including flattened affect, circumstantial 
speech, memory impairment, a depressed mood, and  difficulty 
in establishing and maintaining effective work and social 
relationships.  They have not reported the veteran having 
PTSD symptoms indicative of impairment at the 70 percent 
level such as suicidal ideations; obsessional rituals which 
interfere with routine activities; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
resulting in unprovoked irritability with periods of 
violence; or spatial disorientation.  Nor did they report 
that the veteran's difficulty in adapting to stressful 
circumstances (including work or a work like setting) and 
inability to establish and maintain effective relationships 
is part and parcel of his PTSD.  The VA examiner in April 
1999 noted a neglect of personal appearance.  

A review of the veteran's extensive records of VA medical 
treatment since his stroke in 1998 leads to a conclusion that 
his psychiatric status has been negatively impacted much more 
by his malignant brain tumor, his stroke, and his residual 
neurological deficits than by his experiences in Vietnam.  
His depressed mood appears to be related primarily to his 
residual disability from the stroke, as shown by the 
stressors on Axis IV reported by all three psychiatrists, 
including Dr. 
T. S. G.  The Board concludes that the disability picture 
presented solely by the veteran's PTSD symptomatology (and 
not by any symptoms related to his non-service connected 
conditions) does not more nearly approximate the criteria for 
an evaluation of 70 percent under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  For that reason, entitlement to 
an evaluation in excess of 50 percent for PTSD is not 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  Therefore the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 



ORDER

An increased evaluation for PTSD is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



